DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 10/12/2021 has been entered. Claims 1-10 and 13-19 are pending in the instant patent application. Claims 1 and 13 are amended. Claims 11-12 are cancelled. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §103 rejections. The rejections have been withdrawn due to the incorporation of claim elements into the independent claims previously cited as allowable subject matter.
Applicant’s amendments however, necessitate new grounds of rejection under 35 USC 112(a) and objections to the drawing.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the 68, 70, 92, 94, 96 in Fig. 1.2. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Examiner considered each claim and every limitation of which, both individually and as a whole, as according to the PTO's guidelines for§ 101 eligibility.
Regarding Applicant’s arguments that the claim elements are not merely generic computing devices implemented on a personal computer, Examiner respectfully disagrees. The claims as currently written still recite the claim elements in a way that the judicial exception is not integrated into a practical application. Furthermore, the mention of a campaign activation user interface without any additional detail regarding in at least its functionality, arrangement on the interface or any improvement of the user interface.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-10 and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Regarding Claims 1-10 and 13-19, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 1-10 and 13-19 are directed to the abstract idea of management of automobile recalls.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites comprising a plurality of records pertaining to automobile consumers, wherein each of the plurality of records comprises a consumer link, and wherein each of the plurality of records comprises no personally identifiable information (PII) for the customer to whom each of the plurality of records pertains; comprises a plurality of records each pertaining to a particular vehicle sold by the manufacturer and comprising a vehicle identification number (VIN) field and a vehicle owner name field; and comprising registration data from either a state registration authority or an aggregator, comprises a plurality of records each pertaining to a particular vehicle and comprising a VIN field and a vehicle owner name field; and comprises a set of consumer records pertaining to a plurality of consumers in a geographic area where the automobile recall is effective; 
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the commercial or legal interactions (including legal obligations; advertising, marketing or sales activities or behaviors; business relations).
	Accordingly, the claim recites an abstract idea and dependent claims 2, 4, 6- 8 and 10 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a production server, a campaign activation user interface, a privacy-compliant data store, data environment firewall, an inbound data landing area, inbound firewall, an outbound data landing area, outbound firewall, a manufacturer database, a state registration database, a marketing services provider server and an enhancement 
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1, 3, 5, 9 and 13-19 include various elements that are not directed to the abstract idea under 2A. These elements include a production server, a privacy-compliant data store, an inbound data landing area, an outbound data landing area, a manufacturer database, a state registration database, a marketing services provider server, an enhancement database and the generic computing elements described in the Applicant's specification in at least Para 00102. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. Furthermore, the limitations recite computer functions that the courts have recognized as well- understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Laghrari (WO 2007/079420 A2) – User-Initiated Vehicle Email Notification
Huber et al. (WO 2007/079418 A2) - VEHICLE EMAIL NOTIFICATION USING DATA FROM DIFFERENT SOURCES
Batchik (US 2007/0129064 A1) – Method and System for Automated Recall Notification
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623